Citation Nr: 1419656	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-45 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to nonservice-connected pension.

(The issue of entitlement to service connection for a sleep disorder is the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The appellant had active military service from October 4, 1972 to November 3, 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that, in March 2014, it received correspondence from the RO in Roanoke, Virginia, submitted by the appellant earlier that month.  This correspondence consists of a completed VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD), and a partial VA treatment note showing a diagnosis of depression and anxiety.  It does not appear, however, that the appellant has a pending claim for service connection for a psychiatric disorder, and there is no statement with these records requesting such benefit.  Therefore, the Board has no jurisdiction to consider these documents and is referring them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The appellant did not serve on active duty for at least 90 days during a period of war.

2.  The appellant was not discharged or released from active duty, active duty for training, or inactive duty for training due to a disability adjudged service-connected without presumptive provisions of law; at the time of discharge, the Veteran did not have a service-connected disability; and the Veteran does not currently have a service-connected disability.


CONCLUSION OF LAW

The Veteran does not meet the basic eligibility requirements for nonservice-connected pension benefits.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case, although no notice was sent to the Veteran regarding his claim for nonservice-connected pension, the Board finds that VA was not required to comply with the notice and duty to assist provisions because, as discussed below, there is no legal basis for the Veteran's claim.  Accordingly, no further notification and/or assistance is required.  VAOPGCPREC 5-2004 (June 23, 2004).  

VA nonservice-connected pension benefits are payable to a veteran who is permanently and totally disabled from a nonservice-connected disability, which is not the result of willful misconduct, but only where the veteran has the requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran meets the service requirements of that section if he served in active 
military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  (Emphasis added.)  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Thus, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not achieve "veteran" status for purposes of that claim.  See 38 U.S.C.A. § 101 (22), (24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

When a claim is based on a period of INACDUTRA, there must be evidence that the individual concerned died or became disabled as a result of an injury incurred or aggravated during the period of INACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty, unless the claim involves myocardial infarction.  In the absence of such evidence, the period of INACDUTRA would not qualify as "active military, naval, or air service" and the appellant would not achieve "veteran" status for purposes of the claim.

The appellant contends that he has 3 months and 15 days of service during a period of war and, therefore, he meets the 90-day active duty time requirement.  In the alternative, he claims he incurred a medical condition during service for which he was discharged and, therefore, he does not have to meet the 90-day active duty time requirement.  Initially the Board finds that the appellant's service was in 1972 during the Vietnam War era and, consequently, there is no issue as to war-time service.  Rather the issue is whether the appellant's service meets the requisite time requirement for eligibility to nonservice-connected pension.  

The appellant's enlistment examination indicates he was examined on July 19, 1972 for purposes of enlistment into the U.S. Navy Reserve.  It also appears from the records that this is the day the appellant entered into service with the U.S. Navy Reserve.  Furthermore, the DD214 indicates the appellant was "ORDERED TO ACDUTRA," which he entered into on October 4, 1972.  In other words, the appellant was ordered to his initial period of active duty for training (ACDUTRA) on October 4, 1972.  The DD214 further indicates that the appellant served on ACDUTRA from October 4, 1972 to November 3, 1972, or one month.  It also shows that he had "other" service of 2 months and 15 days.  

As the appellant was discharged from the U.S. Navy Reserve on November 3, 1972, the Board concludes that his other service of 2 months and 15 days had to have occurred prior to his entrance into ACDUTRA on October 4, 1972.  Furthermore, as the appellant entered into naval reserve service rather than active naval service in July 1972, the Board concludes that this period of 2 months and 15 days must be considered inactive duty rather the active duty.  Consequently, although the appellant may have had a total of 3 months and 15 days service with the U.S. Navy Reserve, he only served on ACDUTRA for one month and, therefore, the 90 day requirement of active duty for eligibility to nonservice-connected pension has not been meet.  

In addition, the appellant has not been adjudged to have a service-connected disability related to his period of ACDUTRA from October 4, 1972 to November 3, 1972.  The Veteran has claimed that he incurred a medical condition while on ACDUTRA, which he has sought service connection for multiple times.  His claims for service connection have been denied for such conditions as somnambulism, narcolepsy and sleep apnea.  In fact, in a separate Board decision issued concurrently with this decision, the Board again denied service connection for a sleep disorder, to include somnambulism and sleep apnea.  

Furthermore, although as noted in the Introduction section of this decision the Board received new evidence submitted by the appellant in March 2014, which was forwarded from the RO and appears to be related to a claim of service connection for a psychiatric disorder, there is no evidence that there is currently pending any such claim.  The Board has checked both the appellant's physical and virtual claims files, as well as VA computer systems, and there is no evidence of any outstanding claim for service connection (except for the one for a sleep disorder, the Board's decision on which is being issued concurrently with this decision).  Furthermore, the Board notes that it was able to determine that the last action taken by the RO was in July 2012.  Consequently, even if this was an adjudication of a claim for service connection for a psychiatric disorder, that decision would be final as there is no record that there is an outstanding Notice of Disagreement pending for such a claim and it has been more than one year since that action was taken.  

Because the appellant has not be adjudged as having a service-connected disability, he cannot avoid the 90-day active duty requirement for eligibility of nonservice-connected pension on the basis that he was "discharged or released from such service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified discharge for disability (38 U.S.C. 1521(j))."  38 C.F.R. § 3.3(a)(3)(ii).  

Furthermore, the appellant's period of ACDUTRA would not qualify as "active military, naval, or air service,"  and he would not achieve "veteran" status for the purposes of his claim for nonservice-connected pension.  As a result, the appellant would not be eligible for nonservice-connected pension because that benefit is solely for "veterans of a period or periods of war."  38 C.F.R. § 3.3(a)(3).  Consequently, as a matter of law, the appellant's U.S. Navy Reserve service, to include his period of ACDUTRA, does not meet the service requirements for eligibility to nonservice-connected pension.

In conclusion, the Board finds that entitlement to nonservice-connected pension has not been established because the appellant did not serve on active military, naval or air service for 90 days or more, nor has he been adjudged to have a service-connected disability that was incurred during his period of ACDUTRA from October 4, 1972 to November 3, 1972.  



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to nonservice-connected pension is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


